Citation Nr: 9926398	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-32 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to service connection for aortic stenosis.

3.  Entitlement to service connection for spontaneous 
pneumothorax.

4.  Entitlement to service connection for prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1969 and from October 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1997 and November 1997 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the August 
1997 rating decision, the RO granted service connection for 
post-traumatic stress disorder, but deferred the evaluation 
for an examination.  The RO denied service connection for 
aortic valve replacement, spontaneous pneumothorax, and 
prostate disorder.  In the November 1997 rating decision, the 
RO assigned a 30 percent for post-traumatic stress disorder.  
In a June 1998 decision, the hearing officer granted a 
50 percent for post-traumatic stress disorder.

The Board notes that service connection for neurogenic 
bladder with urethromeatal stenosis was denied in an October 
1998 rating decision.  Such claim has not been the subject of 
a notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained by the Board.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is currently manifested by 
severe difficulty in establishing and maintaining 
relationships with others, no friends, nightmares, 
flashbacks, occasional suicidal ideations, and irritability.

2.  Competent evidence of a nexus between the diagnosis of 
aortic stenosis and either period of service is not of 
record.

3.  Competent evidence of a nexus between the diagnosis of 
spontaneous pneumothorax and either period of service is not 
of record.

4.  Competent evidence of a nexus between an enlarged 
prostate and service is not of record.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is 70 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).

2.  The claim for service connection for aortic stenosis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for spontaneous 
pneumothorax is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for prostate disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of post-traumatic stress disorder

The appellant has stated that his post-traumatic stress 
disorder is worse than the 50 percent evaluation 
contemplates.  He states that he has delusions, displays 
inappropriate behavior, and has attempted suicide on three or 
more occasions.  He states that he cannot sleep at night and 
that he cannot communicate with people.  The appellant states 
that he has threatened all his supervisors since coming back 
from Vietnam.  He states that he cannot trust anyone and that 
he cannot remember people's names and phone numbers and that 
he will get disoriented as to time and place.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as evaluation of 
post-traumatic stress disorder since service connection has 
been granted.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from 30 percent to 
50 percent.  The appellant has stated that he wants an 
evaluation in excess of 50 percent.

In determining the current severity of the service-connected 
post-traumatic stress disorder, the Board has reviewed the 
appellant's entire medical history.  See 38 C.F.R. §§ 4.1, 
4.2 (1998).  For historical purposes, the Board notes that 
the appellant was hospitalized in 1972 with suicidal 
ideations.  He was noted to have adjusted well during his 
hospitalization and improved from the acute depressive state.  
However, it must be noted that the most probative evidence of 
the degree of current impairment is that evidence generated 
in proximity to and since the claim on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In a July 1996 VA outpatient treatment report, it was noted 
that the appellant was a new patient.  The appellant reported 
depression.  He stated that he was having flashbacks and 
nightmares.  He reported feeling tired, helpless, and 
unmotivated.  The VA examiner stated that the appellant's 
hygiene was good and that the appellant was calm and 
cooperative.  The appellant was alert and oriented and made 
good eye contact.  He denied visual and auditory 
hallucinations and homicidal and suicidal ideations.  The 
examiner stated that there was no psychosis and no paranoia.  
Mental status was intact.  The assessment was rule out 
depression.  The VA examiner stated that the appellant was 
"[b]asically stable."  In August 1986, a Beck Depression 
inventory was consistent with an extremely severe level of 
depression.

In an October 1996, the appellant reported that he had taken 
an overdose of medication in August 1996 and that he felt 
foolish for having done that and that he would not do that 
again.  He stated that he had written out a suicide note to 
his two sons, but never gave it to them.  The appellant 
reported that he was sleeping well and that is appetite was 
good.  The VA examiner stated that the appellant looked 
depressed.  His personal hygiene was noted to be good.  He 
was calm, cooperative, and pleasant.  The appellant was alert 
and oriented times three.  The appellant denied auditory and 
visual hallucinations.  The VA examiner stated that the 
appellant made good eye contact and that his affect was sad.  
The appellant denied suicidal and homicidal ideations.  The 
VA examiner stated as to suicidal ideations that the 
appellant "[c]ertainly has no plans."  The VA examiner 
stated that there was no psychosis and no paranoia.  Judgment 
was not impaired, and there was no thought disorder.  The 
appellant had good recall for recent and remote events.  
Mental status was intact.  The assessment was major 
depression.  The VA examiner noted that the appellant was 
stable and not homicidal or suicidal.  

In December 1996, the appellant reported being stressed 
because of multiple stressors.  He reported filing for 
bankruptcy and asking his wife to leave.  The appellant 
reported having good and bad days and that he was not 
working.  The VA examiner stated that he appellant was 
oriented and alert.  He stated that the appellant was not 
suicidal, but noted that the appellant did not eat much.  
Judgment was not impaired, and mental status was intact.  The 
assessment was major depression, depressed but stable.  In 
February 1997, the appellant discussed his and his wife's 
relationship, which was problematic.  The VA examiner stated 
that the appellant was alert and oriented, but seemed angry.  
The appellant denied suicidal and homicidal ideations.  The 
assessment was major depression, stable.  In June 1997, the 
appellant was described as having appropriate mood and 
affect.  There was no psychosis, and the appellant was not 
having suicidal or homicidal ideations.

In August 1997, the appellant reported having battled 
depression for many years.  He stated that he had 
intermittent episodes of feeling good to very good and 
feeling depressed.  The VA examiner stated that the appellant 
was alert, coherent, and generally goal directed.  There was 
no thought or perceptual disorder present.  There were no 
hallucinations or delusions, and no homicidal or suicidal 
ideations.  The VA examiner stated that the appellant had 
good insight and judgment.  The assessment was major 
depression, marital discord.  

The appellant underwent a VA psychiatric evaluation in 
September 1997.  The appellant reported that while in 
Vietnam, he accidentally shot a Vietnamese soldier, who was 
part of the U.S. Army.  He reported difficulty with sleeping 
and that he had nightmares two to three times per week 
pertaining to the accidental shooting.  He stated that he had 
flashbacks about 10 times per year, but noted that they used 
to be more frequent.  The appellant described his mood as 
depressed and irritable.  He stated that he had a lot of 
difficulty relating to other people, including his wife.  He 
reported having intrusive thoughts pertaining to Vietnam.  He 
stated that he had had three suicide attempts, the last one 
being in August 1996.  The appellant denied suicidal 
ideations, and the VA examiner stated that the appellant 
contracted for safety.  The appellant reported that he had 
been unemployed since 1995.  The appellant stated that he 
would go fishing occasionally, but that he tired easily 
secondary to his heart condition and because of problems with 
irritability and explosiveness when he was around others.

The VA examiner stated that the appellant was alert and 
oriented times three.  The appellant was well dressed and 
groomed.  He was calm and cooperative with the interviewer.  
His affect was slightly constricted, and his mood was 
irritable.  The VA examiner stated that the appellant's 
speech had normal rate, tone, and volume and was goal 
directed and organized.  The appellant denied suicidal or 
homicidal ideations.  He denied auditory, visual, or tactile 
hallucinations.  The VA examiner stated that the appellant 
did not endorse any delusions, flight of ideas, or looseness 
of associations.  Memory, concentration, and calculation were 
fair.  Insight and judgment were fair.  The VA examiner 
stated that the appellant endorsed symptomatology consistent 
with post-traumatic stress disorder, moderate to severe.  The 
VA examiner noted that the appellant had a history of major 
depression which was partially in remission.  The VA examiner 
entered a Global Assessment of Functioning (GAF) score of 50.

The appellant had an RO hearing in January 1998.  He stated 
that his post-traumatic stress disorder had gotten worse over 
the last year.  He stated that he had gone through a divorce 
and filed bankruptcy and that he had problems sleeping at 
night.  The appellant stated that his divorce was caused by 
post-traumatic stress disorder.  He stated that he was 
suspicious of everyone and that he did not trust people.  He 
stated that he had been married to his current wife for two 
years.  The appellant reported that he was on medication for 
his post-traumatic stress disorder and that they had 
increased the dosage in the last six months.  He stated that 
he did not have any friends and that he did not go out much.  
He stated that he had a hard time socializing with people.  
The appellant reported having difficulty with both his short 
term and long term memory.

At the RO hearing, the appellant submitted a November 1997 
letter from Social Security Administration which showed that 
he was granted disability benefits based upon depression with 
anxiety, heart, and bladder problems.  It must be noted that 
the medical records referred in the Social Security 
Administration decision are the medical records that are in 
the appellant's claims file.

The appellant submitted a statement in December 1998.  In it, 
he stated that he and his second wife were going to get a 
divorce the following month.  He stated that if he did not 
take his medication, he would get suicidal.  He stated that 
he could not work and socialize and that it was a full-time 
challenge to just cope with the everyday stresses.  The 
appellant alleged that he was unable to have relationship and 
that he did not trust anyone.  He stated that he would get 
angry at the drop of a hat.  He stated that if his post-
traumatic stress disorder was not 100 percent disabling, he 
did not know how worse someone had to be to qualify for the 
100 percent evaluation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The rating criteria for mental disorders is as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 70 percent evaluation for post-
traumatic stress disorder.  The appellant's symptoms have 
been shown to produce nightmares, a lack of social 
interaction, occasional suicidal feelings, difficulty 
sleeping, and irritability.  The appellant has consistently 
denied auditory and visual hallucinations and homicidal 
ideations.  He has had suicide attempts.  The appellant 
reported that his post-traumatic stress disorder had gotten 
worse over the last year.  In July 1996, the appellant 
reported feeling tired, helpless, and unmotivated.  The 
appellant's hygiene was described as good, and he was calm 
and cooperative during the interview.  The VA examiner stated 
that the appellant had no psychosis or paranoia.  Mental 
status was intact.

In October 1996, the appellant reported that he had overdosed 
on medication in August 1996 and that he had regretted it.  
At that time, he denied any suicidal ideations.  The VA 
examiner agreed, stating that the appellant had no plans for 
such.  The appellant was calm, cooperative, and pleasant and 
was oriented times three.  He made good eye contact with the 
examiner.  The VA examiner stated that the appellant had no 
psychosis or paranoia and that his mental status was intact.  
The appellant had good recall for recent and remote events.  
In December 1996, the appellant was noted to be alert and 
oriented.  The appellant was not suicidal or homicidal.  The 
VA examiner noted that the appellant seemed angry, although 
the appellant was reported to have appropriate mood and 
affect.  In August 1997, the appellant was reported as alert, 
coherent, and generally goal directed.  He had no thought or 
perceptual disorder present.  There were no hallucinations, 
delusions, homicidal ideations, or suicidal ideations. The 
appellant's insight and judgment were good.

In September 1997, the appellant reported nightmares, 
flashbacks, and feeling depressed and irritable.  He was 
described as alert and oriented times three.  He was well 
dressed and well groomed.  The VA examiner stated that the 
appellant was calm and cooperative, but his affect was 
slightly constricted and his mood was irritable.  The 
appellant's speech had normal rate, tone, and volume, and it 
was goal directed and organized.  He denied homicidal or 
suicidal ideations.  The VA examiner stated that the 
appellant had no delusions, flight of ideas, or looseness of 
associations.  Memory, concentration, and calculation were 
fair, as were insight and judgment.  The GAF score assigned 
was 50.

The Board finds that the above-described symptoms are 
indicative of a 70 percent evaluation for post-traumatic 
stress disorder.  The Board is aware that some of the 
symptoms for a 70 percent evaluation are more serious than 
the appellant has shown.  The appellant has expressed 
suicidal ideation and has attempted suicide on several 
occasions.  However, after the most recent incident in August 
1996, the appellant has consistently denied suicidal 
ideations.  He expressed remorse soon after the incident, 
stating that he would not do that again.  He does not have 
obsessional rituals which interfere with routine activities.  
He does not have intermittently illogical speech.  In fact, 
he has been noted to be oriented times three and alert, and 
his speech has been described as goal directed and organized.  
The appellant has not reported panic attacks, or has a VA 
examiner made a finding that the appellant has neglected his 
hygiene and personal appearance.  In fact, the appellant's 
hygiene was reported as good and he has been noted to be well 
groomed.  Regardless, the appellant has been depressed, he 
cannot establish or maintain effective relationships with 
friends or family.  He is suspicious of people and chooses 
not to hang out with people because he is easily irritable.  
Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1998) is raised by the evidence. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Thus, the Board has determined that the 
appellant would be appropriately evaluated as 70 percent 
disabling for his post-traumatic stress disorder symptoms.

This determination is supported by the VA examiner's 
assignment of a GAF of 50 at the time of the September 1997 
psychiatric evaluation.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
score of 50 (which is within the range of 41-50) is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  Here, the VA examiner 
stated that the appellant's post-traumatic stress disorder 
was moderate to severe.  Thus, based upon the evidence of 
record and the GAF score, the facts establish that the 
appellant is 70 percent disabled.

The evidence establishes that an evaluation in excess of 70 
percent is not warranted.  Neither the appellant nor a 
competent medical professional has alleged that the appellant 
is unemployable because of his post-traumatic stress 
disorder.  The fact that the appellant has difficulty with 
establishing and maintaining effective relationships and does 
not get along with others does not establish the presence 
total impairment.  In addition, the described manifestations 
contained in the reports establish that the appellant does 
not have gross impairment in thought process or 
communication, nor does he have persistent delusions or 
hallucinations.  The appellant has consistently reported no 
visual or auditory hallucinations.  His behavior has not been 
described as inappropriate nor has he been described as being 
a persistent danger to himself or others.  The appellant has 
not been described as disoriented.  In fact, he has 
consistently been reported as alert and oriented and having 
intact mental status.  He has not been shown to have memory 
loss.  At worst, his memory has been reported as fair.  Such 
facts establish no more than a 70 percent impairment.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his post-traumatic stress disorder 
was worse than the 30 percent evaluation, he was correct, and 
the hearing officer increased his evaluation from 30 percent 
to 50 percent.  The Board has granted a 70 percent 
evaluation.  However, to the extent that he has alleged that 
he warrants a 100 percent evaluation, the Board finds that 
the medical findings do not support an evaluation in excess 
of 70 percent.  It must be noted that the appellant has 
consistently reported no delusions; however, in his VA Form 
9, Appeal to the Board of Veterans' Appeals, the appellant 
alleged having delusions and inappropriate behavior.  The VA 
examiners have described the appellant as coherent and 
cooperative and having good eye contact.  He has been 
described as goal directed and organized.  The Board does not 
find the appellant's allegations of such symptoms to be 
credible.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Taking his 
contentions into account and the medical findings, post-
traumatic stress disorder is no more than 70 percent 
disabling.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

II.  Service connection

The appellant claims that he developed a heart disorder and 
lung disorder in service when he was caught in a fire in 
Vietnam.  He states that he developed chest pain after the 
incident, which has caused the heart and lung disorders.  He 
further states that he had a prostate problem during his 
second period of active duty and that he continues to have an 
enlarged prostate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection for 
aortic stenosis (cardiovascular disease) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as aortic stenosis (cardiovascular 
disease), service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant has been awarded a combat 
infantry badge, and thus he is a combat veteran.  However, 
the appellant has not claimed that aortic stenosis, 
spontaneous pneumothorax, or prostate disorder arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) for such issues is not warranted.

Service medical records from the appellant's first period of 
active duty reveal that the appellant received gas burns in 
May 1967 on the left side of his neck, chest, and shoulder.  
His burns were treated.  In March 1969, the appellant 
reported pain in the right side of his chest.  The examiner 
stated that the appellant's lungs were clear.  No diagnosis 
was entered.  At separation, clinical evaluations of the 
appellant's lungs and chest, heart, vascular system, and 
genitourinary system, were normal.  A chest x-ray taken at 
that time was negative.  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now shortness of breath, pain or 
pressure in chest, palpitation or pounding heart.

In May 1972, the appellant developed a sudden onset of right 
chest pain and went to the emergency room.  Chest x-rays 
revealed a 30 percent pneumothorax on the right.  It was 
noted that the pneumothorax subsided in a couple of days, but 
reoccurred.

In February 1973, Dr. Daniel E. Williams reported that 
physical findings demonstrated a systolic murmur along the 
left sternal border, which would be consistent with an aortic 
stenosis.  Dr. Williams noted that the appellant reported no 
history of rheumatic fever or cardiac decompensation, but 
noted that the appellant had had a spontaneous pneumothorax 
on the right.

Service medical records from the appellant's second period of 
active duty reveal that at entrance, clinical evaluation of 
the appellant's lungs and chest, heart, vascular system, and 
genitourinary system, were normal.  A chest x-ray taken at 
that time was negative.  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now shortness of breath, palpitation or 
pounding heart, or heart trouble.  In August 1979, the 
appellant complained of discharge and dysuria.  Examination 
of the appellant's prostate was firm and nontender.  The 
diagnosis was urinary tract infection.  That same month, the 
appellant reported seeing pus and blood in his urine.  
Examination revealed a firm prostate.  The examiner entered 
an assessment of rule out infection of the prostate.  In 
March 1980, it was noted that the appellant had had a history 
of repeated questionable prostate infections.  Upon physical 
examination, the prostate was 12 to 15 grams in size and was 
benign.  The impression was penile dermatitis.

In October 1980, clinical evaluation of the appellant's lungs 
and chest, heart, vascular system, and genitourinary system, 
were normal.  A chest x-ray taken at that time was within 
normal limits.  In a report of medical history completed by 
the appellant at that time, he stated "no" to ever having 
or having now shortness of breath, palpitation or pounding 
heart, or heart trouble.  He stated "don't know" to ever 
having or having now pain or pressure in chest.

In December 1988, a private echocardiography study revealed 
mild aortic stenosis with mild aortic insufficiency.

In a March 1997 VA outpatient treatment report, it was noted 
that the appellant's prostate was enlarged and that 
prostatitis should be ruled out.  A VA examiner examined the 
appellant in April 1997.  He stated that the appellant's 
prostate was slightly enlarged on physical examination.  He 
noted that the appellant had no nocturia, no hesitancy, and 
no urgency, but had positive dribbling and positive dysuria.  
The assessment was possible mild bladder neck dysfunction.  
The appellant underwent a VA examination in March 1998.  
There were no findings or diagnoses as to the appellant's 
prostate.  

In April 1997, the appellant underwent an aortic valve 
replacement at a VA facility.

The appellant had an RO hearing in January 1998.  The 
appellant stated that he had no heart, lung, or prostate 
problems prior to entering service.  He stated that he first 
started having chest pains while stationed in Fort Dix, New 
Jersey, in 1969 following a fire accident in Vietnam, which 
occurred in 1967.  The appellant stated that there was an 
explosion with gas and diesel fuel and that he had been set 
on fire.  He stated that the pain was pleurisy pain in the 
right lung and that he also developed heart palpitations with 
a murmur.  He stated that he chest pains started then.  He 
stated that when he was treated in 1969, they took x-rays and 
that they told him he had blebs on the surface wall.  He 
stated that he was hospitalized for 10 days and that they put 
a chest tube in and pumped the moisture out.  He stated that 
his lung collapsed.

The appellant stated that they first discovered a heart 
condition in 1972 during an examination.  He stated that that 
was the first time he had been examined since being 
discharged from service.  The appellant stated that he was 
alleging that his heart and lung problems were manifested in 
service from inhaling flames in the fire in Vietnam.  He 
stated that no doctor had corroborated such assertion.

The appellant stated that his prostate condition began in 
1979.  He stated that he had burning urination and that he 
had blood in his urine every once in a while.  He reported a 
numbing pain.  He stated that he was told his prostate was 
large for his age.  He noted that he was not given a 
diagnosis in service.  The appellant stated that he was 
seeking service connection for enlarged prostate.  He stated 
that blood would come out with his sperm.


A.  Aortic stenosis

1.  First period of active duty

The Board finds that the appellant's claim for service 
connection for aortic stenosis as to his first period of 
service is not well grounded.  See Caluza, supra.  The 
appellant is competent to report that he had chest pain in 
service.  In 1973, four years following the appellant's 
discharge from his first period of service, Dr. Williams 
stated that physical findings demonstrated a systolic murmur 
along the left sternal border, "which would be consistent 
with an aortic stenosis."  Assuming that Dr. Williams 
entered a diagnosis of aortic stenosis, the diagnosis was not 
made either in service nor were manifestations of such to a 
compensable degree shown within one year following service.  
Additionally, the appellant has not brought forth competent 
evidence of a nexus between the finding of aortic stenosis 
and service.  Without competent evidence of a diagnosis in 
service or within one year following service or a nexus 
between the finding of aortic stenosis and service, the 
appellant's claim for service connection for aortic stenosis 
is not well grounded.  See Caluza, supra.  Assuming that Dr. 
Williams did not enter a diagnosis of aortic stenosis, then 
the first diagnosis of such was in 1988, which is almost 20 
years following the appellant's discharge from his first 
period of service.  The 1988 diagnosis of aortic stenosis has 
not been attributed to the appellant's service, and the claim 
is not well grounded.  See id.

Although the appellant has stated that he believes that he 
developed heart problems from the fire in Vietnam, he is not 
competent to render an opinion regarding matters involving 
medical causation or diagnosis.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  At the January 1998 
RO hearing, the appellant admitted that no medical 
professional had corroborated his assertion.


2.  Second period of active duty

The Board finds that the appellant's claim for service 
connection for aortic stenosis as to his second period of 
service is not well grounded.  See Caluza, supra.  If the 
Board assumes that Dr. Williams's statement that the systolic 
murmur along the left sternal border was consistent with 
aortic stenosis is not a definite diagnosis of aortic 
stenosis, then the first diagnosis shown in the record is in 
1988, when an echocardiography study revealed mild aortic 
stenosis with mild aortic insufficiency.  Thus, the evidence 
would establish that there was no diagnosis of aortic 
stenosis during his second period of service or within one 
year following service.  Additionally, there is no competent 
evidence of a nexus between the diagnosis of aortic stenosis 
and service.  Therefore, the appellant's claim for service 
connection for aortic stenosis is not well grounded.  See id.

If, however, the Board assumes that the 1973 finding was a 
valid diagnosis of aortic stenosis, then the Board finds that 
the presumption of soundness as to the appellant's second 
period of active duty has been rebutted by clear and 
unmistakable evidence.  See 38 U.S.C. § 1111 (West 1991); 38 
C.F.R. § 304(b) (1998); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).

Regardless of such, the appellant still has not brought forth 
evidence of a well-grounded claim for service connection for 
aortic stenosis.  The service medical records from the 
appellant's second period of active duty show no complaints 
or symptoms related to aortic stenosis.  Examination at 
entrance and separation revealed normal clinical evaluations 
as to the appellant's heart and cardiovascular system.  Chest 
x-rays taken at those times were normal.  The appellant has 
not brought forth competent evidence that aortic stenosis was 
aggravated during his second period of service.  Without any 
evidence of an increase in disability during service, then 
the presumption of aggravation is not applicable.  See 38 
U.S.C.A. § 1153 (West 1991) (a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service); 38 C.F.R. § 3.306(a) 
(1998).  As stated above, the claim for service connection 
for aortic stenosis is not well grounded.  See Caluza, supra.

B.  Spontaneous pneumothorax

1.  First period of active duty

The Board finds that the appellant's claim for service 
connection for spontaneous pneumothorax as to his first 
period of service is not well grounded.  See Caluza, supra.  
The appellant is competent to report that he had chest pain 
in service.  He testified that a problem with his lungs was 
found during this period of service.  The appellant is not 
competent to allege that blebs were found on his lungs in 
service.  The service medical records do not corroborate his 
assertion, as examination at separation of the chest and 
lungs was normal and a chest x-ray taken at that time was 
negative.  In 1972, three years following the appellant's 
discharge from service, the appellant was noted to have a 
spontaneous pneumothorax.  It was also noted that, at that 
time, the appellant had developed right chest pain on the day 
before admission.  This again reflects post service origin.  
Regardless of the appellant's assertion that chest x-rays in 
service showed problems with his lungs, he has not brought 
forth competent evidence of a nexus between the spontaneous 
pneumothorax shown in 1972 and service.  

Although the appellant has stated that he believes that he 
developed a lung problem from the fire in Vietnam, he is not 
competent to render an opinion regarding matters involving 
medical causation or diagnosis.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.  At the January 
1998 RO hearing, the appellant admitted that no medical 
professional had corroborated his assertion.  

2.  Second period of active duty

The Board finds that the appellant's claim for service 
connection for spontaneous pneumothorax as to his second 
period of service is not well grounded.  See Caluza, supra.  
The appellant was diagnosed with a spontaneous pneumothorax 
in 1972, which was prior to his second period of service.  
The Board finds that the presumption of soundness as to the 
appellant's second period of active duty has been rebutted by 
clear and unmistakable evidence consisting of a 1972 
admission diagnosis, discharge diagnosis, x-ray evidence, and 
records of treatment from Butterworth Hospital.  See 38 
U.S.C. § 1111; 38 C.F.R. § 304(b); see also Kinnaman, 4 Vet. 
App. at 27.

The service medical records from the appellant's second 
period of active duty show no complaints or symptoms related 
to spontaneous pneumothorax.  Examination at entrance and 
separation revealed that clinical evaluations of the 
appellant's chest and lungs were normal.  Chest x-rays taken 
at both times were within normal limits.  The appellant has 
not brought forth competent evidence that spontaneous 
pneumothorax was aggravated during service.  Without any 
evidence of an increase in disability during service, then 
the presumption of aggravation is not applicable.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  As stated above, the 
claim for service connection for spontaneous pneumothorax is 
not well grounded.  See Caluza, supra.

C.  Prostate disorder

The appellant has alleged that his prostate disorder was 
incurred during his second period of service.  The 
appellant's claim for service connection for prostate 
disorder is not well grounded.  See Caluza, supra.  He has 
alleged that his prostate was enlarged, and his service 
medical records establish that he had questionable prostate 
infections.  However, the appellant has not brought forth any 
evidence of a current prostate disorder.  The Board is aware 
that in April 1997, the VA examiner noted that the 
appellant's prostate was slightly enlarged; however, the 
appellant has not brought forth competent evidence of a nexus 
between the enlarged prostate and service, to include the 
prostate manifestations noted in service, and the claim is 
not well grounded.  See Caluza, supra.

Although the appellant has alleged that he has a prostate 
disorder that is related to service, he is not competent to 
render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield, 8 Vet. App. at 388.  For purposes of 
establishing a well-grounded claim, the Board has accepted 
the identification of an enlarged prostate as evidence of 
current disability (even though there is no particular 
diagnosis to account for the enlargement).

D.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in November 1997 and a supplemental 
statement of the case in June 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

III.  Additional consideration

The Board notes that in the informal hearing presentation, 
the appellant's representative stated that a remand was 
necessary because the appellant had requested a Board hearing 
in his substantive appeal and that it had not been determined 
if he still wanted a hearing or not.  However, the Board must 
point out that in March 1999, a report of contact shows that 
the RO contacted the appellant to find out if he still wanted 
a hearing before the Board.  The appellant stated that he did 
not wish to have a hearing before the Board.  Thus, a remand 
is not needed.


ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  Service connection for 
aortic stenosis, spontaneous pneumothorax, and prostate 
disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

